Exhibit 10.3

AMENDMENT TO FORWARD SHARE PURCHASE AGREEMENT

This Amendment to Forward Share Purchase Agreement (this “Amendment”) is entered
into as of December 13, 2019, by and between Kaleyra, Inc. (f/k/a GigCapital,
Inc.), a Delaware corporation (the “Company”), and Glazer Capital, LLC, a
Delaware limited liability company, on behalf of its affiliated investment funds
(“Glazer”). All capitalized terms used herein and not defined shall have the
meanings ascribed to them in the Purchase Agreement (as defined below).

Recitals

WHEREAS, the Company and Glazer desire to amend the Forward Stock Purchase
Agreement (the “Purchase Agreement”), dated November 19, 2019, as provided
below.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Amendment, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Agreement

1. Amendment to Purchase Agreement.

 

  a.

Section 4.c. of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

“c. Open Market Sale. Notwithstanding anything to the contrary herein, the
parties agree that Glazer shall, commencing on the day after the Business
Combination Closing Date, have the right but not the obligation to sell its
Shares (including Additional Shares) in blocks of at least 25,000 Shares (the
“Minimum Block Size Condition”) in the open market if the sale price exceeds
$8.50 per Share prior to payment of any commissions due by Glazer for the sale,
or, without meeting the Minimum Block Size Condition, Glazer shall have the
right but not the obligation to sell any or all of its Shares (including any
Additional Shares) in the open market if the sale price exceeds $10.50 per Share
prior to payment of any commissions due by Glazer for such sale. Glazer shall
give written notice to the Company of any sale of Shares (including any
Additional Shares) within three (3) Business Days following the date of such
sale, and such notice shall include the date of the sale, the number of Shares
sold, and confirmation that the sale price per Share was greater than $10.50 per
Share (or greater than $8.50 per Share provided that Glazer meets the Minimum
Block Size Condition) prior to the payment of any commissions due by Glazer for
the sale.”

 

  b.

Section 4.e. of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

“e. Escrow. Simultaneously with the closing of the Business Combination, the
Company shall deposit into an escrow account (the “Escrow”) with Continental
Stock Transfer & Trust Company (the “Escrow Agent”), subject to the terms of a
written escrow agreement (the “Escrow Agreement”) dated as of the date hereof in
the form attached as Exhibit A hereto, an amount equal to $10,680,000 (or such
lesser amount as is equal to $10.6819 multiplied by the number of Shares and
Additional Shares held by Glazer at the Business Combination Closing Date).
Concurrently with the execution of the Escrow Agreement, the Company shall
provide irrevocable written instructions to wire the Share Purchase Price to the
Escrow at the closing of the Business Combination. The payments to be made by
the Company to Glazer in accordance with Section 1 will be made with funds from
the Escrow. In the event that Glazer sells any Shares (including any Additional
Shares) as provided in Section 4.c., it shall provide notice to the Company
within three (3) Business Days of such sale, and Glazer shall issue instructions
to the



--------------------------------------------------------------------------------

Escrow Agent to release from the Escrow (A) for Glazer’s use without restriction
an amount equal to (x) the number of Shares (including any Additional Shares)
sold multiplied by (y) the amount by which $10.50 exceeds the sales price per
Share (the “Sales Price Delta”), and (B) for the Company’s use without
restriction an amount equal to (x) the number of Shares (including any
Additional Shares) sold multiplied by (y) $8.6819 plus the amount by which $2.00
exceeds the Sales Price Delta. In the event that Glazer elects not to sell to
the Company any Shares by delivering a Share Retention Notice pursuant to
Section 1.a., Glazer shall issue instructions to the Escrow Agent to release
from the Escrow the remaining funds held in the Escrow for the purchase of such
Shares for the Company’s use without restriction.”

 

  c.

Section 4.f. of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

“f. Letter of Credit. Notwithstanding Section 4.e., the Company shall use its
best efforts to enter into a letter of credit agreement (the “Letter of Credit
Agreement”) for the issuance of a standby letter of credit (the “Letter of
Credit”) for the benefit of Glazer with Bank of America or another letter of
credit provider acceptable to Glazer (the “Issuing Bank”) as soon as practicable
to replace the Escrow. If the Letter of Credit Agreement is entered into prior
to or simultaneously with the closing of the Business Combination, in lieu of
depositing funds into the Escrow pursuant to Section 4.e., the Company shall
deposit into a collateral account (the “Collateral Account”) with the Issuing
Bank an amount equal to $10,680,000 (or such lesser amount as is equal to
$10.6819 multiplied by the number of Shares and Additional Shares held by Glazer
at the Business Combination Closing Date), for purposes of securing the full and
final payment and performance of the Company’s obligations under the Letter of
Credit Agreement. If the Letter of Credit Agreement is entered into after the
Business Combination, Glazer shall issue instructions to the Escrow Agent to
deposit the funds held in Escrow into the Collateral Account with the Issuing
Bank for purposes of securing the full and final payment and performance of the
Company’s obligations under the Letter of Credit Agreement. Concurrently with
the execution of the Letter of Credit Agreement, the Issuing Bank shall issue
the Letter of Credit for the benefit of Glazer in the amount of $10,680,000 (or
such lesser amount as is equal to $10.6819 multiplied by the number of Shares
and Additional Shares held by Glazer at the Business Combination Closing Date).
Glazer shall drawdown from the Letter of Credit to satisfy the payment due to
Glazer pursuant to Section 1. In the event that Glazer sells any Shares
(including any Additional Shares) as provided in Section 4.c., it shall provide
notice to the Company within three (3) Business Days of such sale, and Glazer
shall issue instructions to the Issuing Bank to release from the Collateral
Account (A) for Glazer’s use without restriction an amount equal to (x) the
number of Shares (including any Additional Shares) sold multiplied by (y) the
Sales Price Delta, and (B) for the Company’s use without restriction an amount
equal to (x) the number of Shares (including any Additional Shares) sold
multiplied by (y) $8.6819 plus the amount by which $2.00 exceeds the Sales Price
Delta, in each case, with a corresponding reduction in the amount of the Letter
of Credit. In the event that Glazer elects not to sell to the Company any Shares
pursuant to Section 1.a., Glazer shall deliver a Share Retention Notice to the
Company and the Issuing Bank, and the Issuing Bank shall release all funds in
the Collateral Account to the Company for the Company’s use without restriction
and terminate the Letter of Credit.”

2. Effect of Amendment. Except as specifically set forth in this Amendment, all
the terms, conditions and covenants set forth in the Purchase Agreement shall
remain unmodified and in full force and effect and are ratified in all respects.

3. General Provisions.

a. After the effective date of this Amendment, any reference to the Purchase
Agreement shall mean the Purchase Agreement as supplemented by this Amendment.
Notwithstanding anything to the contrary in the Purchase Agreement, in the event
of a conflict between the terms and conditions of this Amendment and those
contained within the Purchase Agreement, the terms and conditions of this
Amendment shall prevail.

 

2



--------------------------------------------------------------------------------

b. By signing below, each of the signatories hereto represent that they have the
authority to execute this Amendment and to bind the party on whose behalf this
Amendment is executed.

c. This Amendment may be executed in two or more counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same instrument.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment to be effective
as of the date first set forth above.

 

GLAZER: Glazer Capital, LLC, on behalf of its affiliated funds By:  

/s/ Paul Glazer

Name: Paul Glazer Title: President Address for Notices: 250 W 55th Street Suite
30A New York, NY, 10019 COMPANY: Kaleyra, Inc. By:  

/s/ Dario Calogero

Name: Dario Calogero Title: Chief Executive Officer and President

[Signature Page to Amendment to Forward Purchase Agreement]